Citation Nr: 0433967	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory disorder 
variously manifested by chronic cough, breathing difficulty, 
bronchitis, headaches, dizziness, chest pain, and asbestosis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
August 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In a June 2003 signed statement, the veteran requested to 
testify at a hearing at the RO before a Veterans Law Judge.  
However, in an October 2003 signed statement, the veteran 
said he did not wish to testify at a personal hearing or at a 
hearing via videoconference with a Veterans Law Judge.  As 
such, the Board is of the opinion that all due process 
requirements were met regarding the veteran's hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for a respiratory 
disorder variously manifested by chronic cough, breathing 
difficulty, bronchitis, headaches, dizziness, chest pain, and 
asbestosis.  Service medical records reflect that, when he 
was examined for enlistment into service in August 1956, a 
respiratory disorder was not reported, and the veteran was 
found qualified for active service.  

Clinical records dated later in August 1956 indicate that the 
veteran said he had spots on his lungs and was referred to 
the chest clinic for evaluation.  A September 1956 
consultation report indicates the veteran was referred to the 
chest clinic because of an abnormal chest film performed on 
routine enlistment.  He indicated that for the past two weeks 
he had experienced vague transient anterior chest pain, with 
no other pulmonary symptoms.  This pain apparently was 
aggravated since he was told there was a "spot on his 
lung".  There was no history of contact with pulmonary 
tuberculosis.  Physical examination of the chest and abdomen 
was negative and there was no significant lymphadenopathy.  A 
chest X-ray taken at the end of August 1956 revealed a linear 
nodular density in the right second anterior interspace.  
This had a stellate appearance, and there was no change from 
X-rays taken the day before and those taken two weeks later.  
Cocci and histo skin tests were positive.  The clinical 
impression was pulmonary fibrosis, right upper lung field, of 
undetermined etiology, thought probably to be old 
coccidioidomycosis that existed prior to service.  The 
veteran was given clearance for duty and advised to repeat 
chest X-rays in three months.  

The service medical records further indicate that a chest X-
ray taken in October 1956 showed residual scarring present in 
the right upper lobe which represented residuals from a 
previous inflammatory process.  Thereafter, the veteran was 
hospitalized briefly in October 1956 for observation for 
suspected coccidioidomycosis, and no disease was found.  In 
November 1956, he was diagnosed and treated for streptococcal 
sore throat.  

During 1957, the veteran repeatedly complained of chest pain 
for about one year, with shortness of breath and pain related 
to exertion, and was referred for a cardiology examination.  
According to an October 1957 cardiology consultation report, 
the veteran reported daily almost constant dull non-radiating 
left anterior chest pain that occasionally lasted up to one 
minute.  The more active he was, the more intense the pain.  
Coughing and bending intensified the chest discomfort.  On 
examination, the veteran's lungs were clear and his heart was 
normal.  The clinical impression was no evidence of organic 
heart disease, and his chest pain was thought to be probably 
of functional origin.  X-rays were reviewed by radiologists 
who opined that the infiltrate of the right third ICS 
(intercostal space) represented an old healed inflammatory 
process.  The veteran also currently had viremia (influenza) 
that required treatment.  Chest X-rays taken in January 1959 
and February 1960 were read as normal.  When he was examined 
for discharge in July 1960, a respiratory abnormality was not 
found.

The veteran's service records indicate his occupational 
specialty in service was automotive repairman.  In written 
statements in support of his claim, including in December 
2001, the veteran said that he worked as a mechanic and 
service station maintenance worker in service.  He replaced 
batteries, checked acid levels, and filled batteries, and 
replaced brakes and brake systems.  He believed that when he 
was in service, brake pads and drums contained asbestos, and 
that he was exposed to asbestos when "pickling", that is 
taping hoses and car parts underneath the vehicle.  Further, 
the veteran indicated that he regularly stayed overnight in a 
non-ventilated garage, as a fireguard, which caused him to 
inhale various chemical fumes.  He said he was exposed to 
fumes from cleaning chemicals and solvents, particularly when 
he was stationed in Cheyenne, Wyoming, and that his cough 
worsened after he arrived in Cheyenne.  He said he also 
shoveled coal during service and was exposed to fine coal 
dust.  

In the December 2001 written statement, the veteran said that 
prior to entering service he was a high school student and 
picked cotton for a few weeks a year, for about two years.  
Post-service, he denied exposure to asbestos and denied a 
history of tobacco use.

In support of his claim, the veteran submitted private 
medical records, including those from U.S.C., M.D., dated 
from 1968 to 2001.  

A January 2000 private treatment record includes the 
veteran's complaints of a productive cough and shortness of 
breath.  

In written statements dated in May and September 2001, Dr. 
Curry said he had treated the veteran since 1956.  Dr. Curry 
said the veteran reported having Valley Fever (the primary 
stage of coccidioidomycosis, see Dorland's Illustrated 
Medical Dictionary, page 621 (28th ed. 1994)), at 
approximately age 14 and, since that time, had frequent and 
sometimes continuous episodes of respiratory distress.  It 
was noted that past chest X-rays showed scarring lesions and 
the veteran had episodes of asthma, bronchitis, and 
pneumonitis with chronic coughing.  Dr. Curry said dyspnea, 
some wheezing, and sleep difficulty were associated with the 
coughing, and the veteran's respiratory problems were treated 
with prescribed medications and bronchial dilators.  
According to Dr. Curry, the veteran had "great exposure" to 
toxic substances including asbestos, cleaning solvents, fine 
saw dust, oils, automobile fluids, and exposure by inhaling 
chemicals and acid.  The veteran had to manually fill 
batteries for vehicles with acids and water in service, which 
caused much coughing, dizziness, chest pain, headaches, and 
general discomfort.  In Dr. Curry's opinion, the veteran's 
"prolonged constant contact" with these "respiratory 
irritants" contributed to his present chronic respiratory 
problems.

Further, the veteran submitted a November 2001 written 
statement from R.C.G., Jr., M.D., who said he treated the 
veteran since June 2000.  According to Dr. G, the veteran 
reported having Valley Fever at age 14 and, thereafter, had 
frequent and sometimes continuous episodes of respiratory 
distress.  The veteran reported episodes of asthma, 
bronchitis, and pneumonitis, often associated with chronic 
coughing.  Medications included antibiotics, cough 
expectorants and suppressants, and metered dose inhalers.  It 
was noted that the veteran reported great exposure to toxic 
substances including asbestos, cleaning solvents, fine saw 
dust, aerosolized oils, and auto fluids.  The veteran said he 
was also exposed to battery acid fumes.  Dr. G opined that 
exposure to these substances may have contributed or caused 
the veteran's complaints of chronic respiratory problems for 
many years.

In a June 2002 written statement, a VA general surgeon 
responded to the RO's request for a medical opinion regarding 
the veteran's claim.  The physician said it was not possible 
that the veteran's preexisting lung condition was worsened by 
service, and that the veteran did not have an additional lung 
disorder caused by service.  The VA doctor said the veteran's 
pre-existing lung condition, coccidiodomycosis and asthmatic 
bronchitis, was not aggravated beyond normal progression by 
military service.  In this VA physician's opinion, Dr. G's 
statement was speculative, and the surgeon said multiple 
chest X-rays did not show evidence of asbestosis.  The VA 
doctor said the veteran did not have a lung condition caused 
by service, although the physician did not comment on Dr. 
Curry's written opinion.  However, the VA surgeon said that 
if the veteran's "claim continues [I] advise [VA 
examination] by only a pulmonologist for evaluation".  

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2004).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court"s analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions and recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a pre-existing condition. 38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of 
Appeals for Veterans Claims has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, however, the Court of Appeals for the Federal 
Circuit explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In light of the conflicting medical opinions and the June 
2002 recommendation from the VA general surgeon, and in the 
interest of due process and fairness, the Board believes that 
the veteran should be afforded a VA examination by a 
pulmonologist to determine the etiology of any respiratory 
disorder found to be present.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since 2001.  The RO should then 
request all pertinent medical records from these 
medical providers, which are not already of 
record.

3.  The veteran should be scheduled for 
appropriate VA pulmonary examination, by a 
pulmonologist, to determine the etiology of any 
respiratory disorder found to be present.  Prior 
to the examination, the examiner should review 
the claims folder, including the appellant's 
service medical records, particularly those dated 
in 1956 and 1957.  A complete history of the 
claimed disorder should be obtained from the 
veteran, including any in-service and post-
service occupational exposure to respiratory 
irritants, including asbestos.  All indicated 
tests and studies should be conducted and all 
clinical findings reported in detail.  The 
examiner is requested to address the following 
matters:

a.  Does the appellant currently have a 
respiratory disorder manifested by chronic 
cough, breathing difficulty, pneumonitis, 
bronchitis, headaches, dizziness, chest pain, 
and asbestosis, or other respiratory 
disability (or disabilities)?

b.  If he has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?

c.  Taking into consideration the evidence 
incorporated in the service medical records 
dated in 1956 and 1957 (and the May and 
September 2001 statements from Dr. Curry, the 
November 2001 statement from Dr. Gamble, and 
the June 2002 opinion from the VA general 
surgeon), when was the disability (or 
disabilities) incurred?

d.  If any disability was incurred before 
August 1956, was there an increase in 
disability, beyond the natural progress of the 
disorder, during a period of military duty?

e.  A rationale should be provided for all 
opinions given and the factors upon which the 
medical opinion is based must be set forth in 
the report.  The veteran's claims file must be 
made available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the veteran's 
medical records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
respiratory disorder variously manifested by 
chronic cough, breathing difficulty, bronchitis, 
headaches, dizziness, chest pain, and asbestosis.  
If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal since the April 2003 
statement of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


